NAVE, J. —
The district court sustained a plea of res adju-dicata presented by defendants as a defense to plaintiffs’ complaint, and rendered judgment accordingly. From this judgment plaintiffs have appealed. Error is predicated upon the contention that the records presented in evidence in support -of the plea fail to sustain it. It would not serve a useful purpose to review the involved details of the former litigation so presented. The law as applied has no novel or unusual features. The district court was clearly correct in its ruling. The judgment is affirmed.
KENT, C. J., and SLOAN and DOAN, JJ., concur.